Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 7-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hung et al. [US PGPUB 20160060103] (hereinafter Hung).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Hung teaches a method of forming an integrated chip structure, comprising:
forming a plurality of interconnect layers (116/402, Para 54, Fig. 4) within a dielectric structure (114’, Para 54) over a substrate (110, Para 54, Fig. 4);
patterning a dielectric layer (122’, Para 55, Fig. 4/5) arranged along a top of the dielectric structure (Fig. 5) to define a via hole (502, Para 56) exposing an uppermost interconnect of the plurality of interconnect layers (Fig. 5);
forming an extension via (702, Para 58) within the via hole (Fig. 6/7);
forming one or more conductive materials (802/1002, Para 59) over the dielectric layer and the extension via (Fig. 8);
patterning the one or more conductive materials (Para 60-62, Fig. 8-10) to define a sensing electrode (120 or 120b, Para 28) over and electrically coupled to the extension via (Fig. 9; wherein the use of the limitation “to define” suggests that other steps could be involved to achieve the desired structure); and
bonding a microelectromechanical systems (MEMS) substrate (Para 66) to the substrate (Fig. 14), wherein the MEMs substrate is vertically separated from the sensing electrode (Fig. 15).

Regarding claim 2, Hung teaches a method wherein the dielectric layer comprises a nitride (Para 55).

Regarding claim 3, Hung teaches a method wherein the extension via comprises a different material than the uppermost interconnect of the plurality of interconnect layers (Fig. 4-7; wherein the material is not formed as a result of depositing a single material to form the extension via and the uppermost interconnect).

Regarding claim 5, Hung teaches a method wherein the one or more conductive materials comprise a first conductive material (802/120) and a second conductive material (1002/132) over the first conductive material (Fig. 8-10).

Regarding claim 7, Hung teaches a method further comprising:
patterning the one or more conductive materials to define a bonding structure (120/124, Fig. 14, wherein layer 120 is the bonding surface while layer 124 is a support layer for layer 120) laterally separated from the sensing electrode by a non-zero distance (Fig. 14; wherein the sensing electrode is 120b).

Regarding claim 8, Hung teaches a method wherein a topmost surface of the sensing electrode comprises a different material than a topmost surface of the bonding structure (wherein 120 is a conductor (Para 23) and 124 is a dielectric (Para 64)).

Regarding claim 9, Hung teaches a method of forming an integrated chip structure, comprising:
forming a plurality of interconnect layers (116/402, Para 54, Fig. 4) within a dielectric structure (114’, Para 54) over a substrate (110, Para 54, Fig. 4);
depositing a stack of conductive materials (120/1002, Para 59/61) over the dielectric structure (Fig. 10), wherein the stack of conductive materials comprises a 
patterning the stack of conductive materials (Para 61-62, Fig. 11) to define a sensing electrode (120b or 132, Para 28/62) and a bonding structure (other portions of 120 and material 124 at the edges, Fig. 13; wherein the use of the limitation “to define” suggests that other steps could be involved to achieve the desired structure); and
bonding a microelectromechanical systems (MEMS) substrate (136’’, Para 66, Fig. 14) to the bonding structure (Fig. 14/15), wherein the MEMs substrate is vertically separated from the sensing electrode after bonding the MEMS substrate to the bonding structure (Fig. 15).

Regarding claim 10, Hung teaches a method wherein the stack of conductive materials comprises a first conductive material (120) and a second conductive material (1002) over the first conductive material (Fig. 10); and
wherein patterning the stack of conductive materials removes the second conductive material to define the sensing electrode without removing the second conductive material to define the bonding structure (Fig. 11).

Regarding claim 11, Hung teaches a method further comprising:
forming a passivation layer (122’, Para 55) over the dielectric structure (Fig. 4); and
forming the stack of conductive materials over the passivation layer (Fig. 10).

Regarding claim 12, Hung teaches a method wherein the passivation layer comprises silicon nitride (Para 55).

Regarding claim 13, Hung teaches a method wherein the sensing electrode (132) has a smaller height than the stack of conductive materials (Fig. 10).

Regarding claim 14, Hung teaches a method wherein the sensing electrode has less materials than the stack of conductive materials (Fig. 10; less material understood based on the thickness the layer).

Regarding claim 15, Hung teaches a method wherein the stack of conductive materials is formed by wavy of one or more deposition processes (Fig. 8/10).

Regarding claim 16, Hung teaches a method of forming an integrated chip structure, comprising:
forming a plurality of interconnect layers (116/402, Para 54, Fig. 4) within a dielectric structure (114’, Para 54) over a substrate (110, Para 54, Fig. 4);
depositing one or more conductive materials (602/802/1002, Para 57/59/61) over the dielectric structure (Fig. 6-10);
selectively etching the one or more conductive materials (Fig. 6-1) to define a bonding structure (120/124, Fig. 14, wherein layer 120 is the bonding surface while layer 124 is a support layer for layer 120) having a first height (Fig. 14) and a sensing electrode (132, Fig. 14) having a second height (Fig. 14) that is less than the first height (Fig. 14); and
bonding a microelectromechanical systems (MEMS) substrate (136’’, Para 66) to the bonding structure (Fig. 14).

Regarding claim 17, Hung teaches a method wherein a topmost surface of the sensing electrode is a different material than a topmost surface of the bonding structure (wherein 132 is a conductor (Para 62) and 124 is a dielectric (Para 64)).

Regarding claim 18, Hung teaches a method wherein selectively etching the one or more conductive materials completely removes a conductive material of the one or more conductive materials to define the sensing electrode (Para 62).

Regarding claim 19, Hung teaches a method wherein the first height of the sensing electrode is smaller height than a third height of the one or more conductive materials (height of 132 is smaller than that of 120, Fig. 9).

Regarding claim 20, Hung teaches a method further comprising:
forming a passivation layer (122’ Para 55) over the dielectric structure (Fig. 4); and
forming an extension via (502, Para 56) extending through the passivation layer (Fig. 5), wherein the one or more conductive materials are formed onto the extension via and the passivation layer (Fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being obvious over Hung.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 4 Hung teaches the limitations of the claim upon which depends.
Hung does not specifically teach the limitation of claim 4.
However, referring the invention of Hung, Hung teaches possible material for the extension via (Para 59) and the uppermost interconnect of the plurality of interconnect layers (Para 23); wherein the materials for the layers as taught by Hung overlap (copper, aluminum, gold, silver, tungsten, or polysilicon).
It is noted that the material taught by Hung also overlaps with the claimed material.
It would have been at least obvious to a person having ordinary skills in the art to form the extension via 702 and the uppermost interconnect of the plurality of interconnect layers 116 of Hung invention with the same material. 
However since the extension via and the uppermost interconnect are formed during different processing step, a person having ordinary skills in the art would also find it obvious to form the extension via and the uppermost interconnect from different material (see Para 51) at least based on the rationale of obvious to try (MPEP 2143).
Furthermore the difference in material and the specific material chosen in the present invention does not seem to have solve any specific problem or seem to have any advantage over using same material or other material combination. The choice of material seem to be a design choice (to overcome the Hung reference) and not an inventive limitation of the present invention.

Regarding claim 6 Hung teaches the limitations of the claim upon which depends.
Hung does not specifically teach the limitation of claim 6.
However, referring the invention of Hung, Hung teaches possible material for the second conductive material (Para 26) and the first conductive material (Para 59); wherein the materials for the layers as taught by Hung overlap (copper, aluminum, gold, or tungsten).It noted that Hung also teaches the use of material such as titanium or tantalum (Para 26).
It would have been at least obvious to a person having ordinary skills in the art to form the first and second conductive material of Hung invention with the same material. 

Furthermore the difference in material and the specific material chosen in the present invention does not seem to have solve any specific problem or seem to have any advantage over using same material or other material combination. The choice of material seem to be a design choice (to overcome the Hung reference) and not an inventive limitation of the present invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819